DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
Response to Arguments
Applicant’s amendments filed 10/11/2021 merit new grounds for rejection in view of U.S. Patent Application Publication No. 2007/0282174 to Sabatino.
Applicant's Remarks, also dated 10/11/2021 with respect to the teachings of Bredesen have been fully considered but they are not persuasive. 
Applicant states that Bredesen fails to teach a calculated numerical lung score, and states that “a matrix is not a score,” and “a waveform pattern is not a lung score,” however there is nothing in the claims that disallow a numerical matrix, and a numerically represented waveform pattern from representing a lung score. Applicant rightfully points out on p. 11, ¶ 2 that Bredesen also teaches further algorithms using variables including frequency, timing, amplitude, etc. to yield diagnostic information. Each of these is a numerical value that represents a health score of the lungs.
numerical lung score is calculated and tying this calculation to a specifically-programmed processor, in order to overcome the interpretation of record, i.e. a recitation of specific calculation steps or other features that may reflect more accurately the subject matter of pages 8-10 of the Specification filed 4/9/2012. The claims as submitted do not require calculation of a single lung score/index that summarizes other previously derived parameters with any specificity. Therefore, the derived Fourier Transform amplitudes alone provide the claimed numerical lung score without any additional calculation, summation, averaging, etc. because they already reflect the health of the patient/user. As written, the Fourier transform and plotting is performed independently and any portion of it may represent the calculated numerical lung score, because the result of the Fourier analysis as recited is a plot, not a single score or index. There is a gap between how one arrives at the numerical lung score once one possesses a plot of Fourier transform derived amplitudes.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-12, 16-17, 19, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bredesen et al. (U.S. Patent No. 5,218,969,) hereinafter referred to as Bredesen; in view of Sabatino (U.S. Patent Application Publication No. 2007/0282174,) hereinafter referred to as Sabatino; in view of Bond et al. (U.S. Patent No. 4,109,643,) hereinafter referred to as Bond; further in view of Dowling et al. (U.S. Patent No. 7,642,730,) hereinafter referred to as Dowling; further in view of Shertukde et al. (U.S. Patent Application Publication No. 2007/0055151,) hereinafter referred to as Shertukde.
Regarding claims 11, 12, and 22, Bredesen teaches an electronic digital stethoscope especially adapted for auscultation analysis of lungs sounds of a non-human animal (col. 1, lines 50-55, lines 65-67, “non-human” animal is considered to be intended use and not given patentable weight), comprising: 
a chest piece (Fig. 1, element 106); 
at least one earpiece (Fig. 1, element 104); 
a housing (Fig. 1 element 100) connected to said chest piece and said at least one earpiece (Fig. 1, each of these is connected to the housing element 100), said housing comprising an integrated recording and display unit (element 100 further comprises elements 110 and 102, and circuitry as broadly described in Fig. 2), said unit including 
(i) a processor (Fig. 2 element 207 CPU “computer processing unit” further described in col. 3, lines 49-57) in said housing for processing digital sound data of the lungs sounds (col. 1, lines 50-55, lines 65-67) of the non-human animal (“non-human” animal is considered to be intended use and not given patentable weight, and in any case, the device of Bredesen is capable of use on anything, living or not, human or not) received by auscultation (col. 1, lines 50-55, lines 65-67), 

(iii) a health status indicator (LCD display element 102, Fig. 1) in said housing being in an illuminated or non-illuminated condition (in this case, non-illuminated as Bredesen does not disclose a backlight) that indicates the health status of the non-human animal (col. 4, lines 36-43); 

a listening extension interconnecting said at least one earpiece to said unit (Fig. 1, connection between elements 104 and 100).
Bredesen does not teach using a Fourier transform performed on said digital sound data, plotting resulting data from said Fourier transform in a frequency domain.
Attention is brought to the Sabatino reference, which teaches using a Fourier transform performed on digital auscultated lung sound data (¶[0044]), and plotting resulting data from said Fourier transform in a frequency domain (¶[0018], ¶[0037]) in order to analyze the degree of functionality of the organ of interest (¶[0019], ¶[0044]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the electronic stethoscope of Bredesen to include spectral analysis of obtained lung sounds, as taught by Sabatino, because Sabatino teaches an algorithm and user interface that advantageously simplifies the processing aspects for clinicians (¶[0041]).
Bredesen does not teach where the display includes a plurality of lights.
Attention is brought to the Bond reference, which teaches a health status indicator comprising a plurality of lights which may be either illuminated or non-illuminated and also indicate a health condition based on a numerical value (Fig. 5, col. 7, lines 5-20) therefore corresponding to a numerical score reflective of the health status of the user.

Attention is further brought to the Dowling reference, which teaches that one of ordinary skill in the art would have been motivated to include a plurality of lights as a health status indicator, because “it would be useful to provide a peripheral or addition to a standard device to display information in a way in which the user would be alerted to the information without having to interact with the interface. It would also be useful to provide an indicator for displaying information that would be both decorative and informative.” (Dowling col. 2, lines 53-58).
It would have been obvious to one of ordinary skill to modify the LCD display of Bredesen, as previously modified by Sabatino, to further include the health indicator light scale taught by Bond, because Dowling teaches that it provides an additional benefit to a user of a device as cited above. 
Bredesen does teach that diagnostically relevant information is analyzed in a frequency range from 200-2000Hz (col. 35, lines 14-17, crackles and rales), and more specifically in the range of 200-600Hz (col. 35, lines 4-9, normal breath sounds are nevertheless diagnostically relevant).
Bredesen goes on to say that differential diagnosis of breath sounds depends specifically on frequency (col. 35, lines 29-31).

Attention is brought to the Shertukde reference, which teaches a range of selected diagnosis frequencies specifically between about 500 - 900 Hz (¶[0047]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the differential diagnosis processing of Bredesen, as modified by Sabatino and Bond, to specifically analyze about 500-900Hz, because Shertukde discloses that this range includes additional detail about health concerns (coronary artery occlusions ¶[0047]).
Regarding claims 16 and 19, Bredesen, as modified by Sabatino, Bond, Dowling, and Shertukde, teaches the electronic digital stethoscope, as claimed in claim 11.
The lights of Bond further comprise wherein: said plurality of health indicator lights of said health status indicator includes at least one numbered illuminated light that, when illuminated, corresponds to the health status, said health status including at least one of a normal condition, a mild acute condition, a moderate acute condition, a severe acute condition, or a chronic condition (The perfusion indices in Fig. 5 encompass at least one normal result).
It would have been obvious to one of ordinary skill in the art at the time of invention to display a normal condition via illuminated light, because Dowling teaches that “it would be useful to provide a peripheral or addition to a standard device to display information in a way in which the user would be alerted to the information without having 
Regarding claim 17, Bredesen, as modified by Sabatino, Bond, Dowling, and Shertukde, teaches the electronic digital stethoscope, as claimed in claim 11.
The lights of Bond further comprise wherein: said plurality of health indicator lights of said health status indicator include five numbered health indicator lights that when illuminated, indicate five corresponding health conditions (The perfusion indices in Fig. 5 each correspond to a different health condition, as each perfusion index value is a health condition).
It would have been obvious to one of ordinary skill in the art at the time of invention to display a measured/calculated physiological index via a visual bar graph, as taught by Bond, because Dowling teaches that “it would be useful to provide a peripheral or addition to a standard device to display information in a way in which the user would be alerted to the information without having to interact with the interface. It would also be useful to provide an indicator for displaying information that would be both decorative and informative.” (Dowling col. 2, lines 53-58).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bredesen et al. (U.S. Patent No. 5,218,969,) hereinafter referred to as Bredesen; in view of Sabatino (U.S. Patent Application Publication No. 2007/0282174,) hereinafter referred to as Sabatino; in view of Bond et al. (U.S. Patent No. 4,109,643,) hereinafter referred to as Bond; further in view of Dowling et al. (U.S. Patent No. 7,642,730,) hereinafter referred to as Dowling; further in view of Shertukde et al. (U.S. Patent Application Publication No. 2007/0055151,) hereinafter referred to as Shertukde as applied to claims 11-12, 16-17, 19, and 22 above, and further in view of Werblud (U.S. PGPUB 2003/0002685,) hereinafter referred to as Werblud.
Regarding claim 13, Bredesen, as modified by Sabatino, Bond, Dowling, and Shertukde, teaches a stethoscope, as claimed in Claim 12.
None of Bredesen, Bond, or Bowling discuss wireless transmission.
Attention is brought to the Werblud reference, which teaches an electronic stethoscope comprising a wireless adapter for wireless communication (¶[0106]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the electronic stethoscope of Bredesen as previously modified, to include a wireless transmitter because Werblud teaches that wireless transmission allows for expert practitioners to consult on diagnosis and work with local practitioners (Werblud ¶[0092], ¶[0101]) improving diagnosis by reducing the possibility of overlooking obscure conditions.
Claim 16-19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bredesen et al. (U.S. Patent No. 5,218,969,) hereinafter referred to as Bredesen; in view of Sabatino (U.S. Patent Application Publication No. 2007/0282174,) hereinafter referred to as Sabatino; in view of Bond et al. (U.S. Patent No. 4,109,643,) hereinafter referred to as Bond; further in view of Dowling et al. (U.S. Patent No. 7,642,730,) hereinafter referred to as Dowling; further in view of Shertukde et al. (U.S. Patent Application Publication No. 2007/0055151,) hereinafter referred to as Shertukde as applied to claims 11-12, 16-17, 19, and 22 above, and further in view of Kiani (U.S. PGPUB 2008/0071155,) hereinafter referred to as Kiani.
Regarding claims 16 and 19, Bredesen, as modified by Sabatino, Bond, Dowling, and Shertukde, teaches the electronic digital stethoscope, as claimed in claim 11.
The lights of Bond further comprise wherein: said plurality of health indicator lights of said health status indicator includes at least one numbered illuminated light that, when illuminated, corresponds to the health status, said health status including at least one of a normal condition, a mild acute condition, a moderate acute condition, a severe acute condition, or a chronic condition (The perfusion indices in Fig. 5 encompass at least one normal result).
The lights of Bond teach an intensity bar graph of perfusion index, but each light corresponds to a numerical index value, not necessarily a general indication of condition severity. The claims do not require this interpretation, but in the interest of moving forward with prosecution, a combination is nevertheless made.
Attention is brought to the Kiani reference, which teaches a plurality of health indicator lights (¶[0015]) of said health status indicator includes at least one illuminated light that corresponds to the health status, said health status including at least one of a normal condition, a mild acute condition, a moderate acute condition, a severe acute condition, or a chronic condition indicating a relative severity level (¶[0045] and Table 1, ¶[0040]).
It would have been obvious to one of ordinary skill in the art to use the bar-graph style lights taught by Bond to reflect the severity of a diagnosed condition because Kiani 
Regarding claim 17, Bredesen, as modified by Sabatino, Bond, Dowling, and Shertukde, teaches the electronic digital stethoscope, as claimed in claim 11.
The lights of Bond further comprise wherein: said plurality of health indicator lights of said health status indicator include five numbered health indicator lights that when illuminated, indicate five corresponding health conditions (The perfusion indices in Fig. 5 each correspond to a different health condition, as each perfusion index value is a health condition).
The lights of Bond teach an intensity bar graph of perfusion index, but each light corresponds to a numerical index value, not necessarily a general indication of condition severity. The claims do not require this interpretation, but in the interest of moving forward with prosecution, a combination is nevertheless made.
Attention is brought to the Kiani reference, which teaches a plurality of health indicator lights of said health status indicator include numbered health indicator lights that when illuminated, indicate corresponding health conditions (¶[0045] and Table 1).
It would have been obvious to one of ordinary skill in the art to use the bar-graph style lights taught by Bond to reflect the severity of a diagnosed condition because Kiani teaches that it’s useful to grade patients by condition severity (Kiani ¶[0040]) and 
Regarding claim 18, Bredesen, as modified by Sabatino, Bond, Dowling, Shertukde, and Kiani, teaches the electronic digital stethoscope, as claimed in claim 17.
Kiani further teaches four corresponding health conditions including four of: a normal condition, a mild acute condition, a moderate acute condition, a severe acute condition and a chronic condition (¶[0045] and Table 1).
However, Kiani does not teach specifically five segmentation indices of a health condition. However, the specific number of buckets indicating a specific type of health condition does not appear critical to the invention but rather an obvious matter of design choice. The health conditions referred to appear to refer to a sliding scale of severity rather that truly unique health conditions, and this is the general principle taught by Kiani. Therefore it would nevertheless have been obvious to one of ordinary skill in the art to use a scale of five health conditions rather than four because it would allow for greater segmentation of a specific health diagnosis which is more useful for a caregiver when proposing treatment.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.L.S/           Examiner, Art Unit 3792                                                                                                                                                                                             
/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792